OFFICE     OF THE AlTORNEY     GENERAL   OF TEXAS
                                  AUSTIN




Ronorebls      C&o. 8. 60x
State Health      orri0sr
Taxm state Boar&.or Health
Auqtln   (a)   Terse




                                                  munloation    and   quote




                                     property    mentioned by you 144
                                         a0ntr01 r0r di8pasal and13rthe
                                         666, v. A. a. 9.



                     rty belonging to ths atate, f4-
                    ere it i8 loeeted, under the aon-
     trol of eny departsent, 001&a4ion, board, or
     other 4tete eganoy,  with the emeptlon of rtate
     eleemoaynary institutions, ooUage4, end in-
     Ptitutions of higher learning,  when It 4hall
     beoome unrft- r0r um, or oh411 b4 no longer
     needed, shall be pleoedIunder the juriedfotion
     or the Board or Control, and the Board or con-
     trol shall 8~11 suoh pro erty artor advertleing
     ft not less than r0km (9 P day43 fn 4 newspaper
     in ths oounty whers$n:tho: propemty 14 siturted.
Honorable GM.     71. COx, 9. B



        Wovldsd,   however, that ii no newspaper la
        published in ths ooanty whersin the property la
        altueted, notlas of aeld sale setting out the
        time end plaoe or sale and the property       to b4
        sold shall be poatsd ,ln thrae (3) pub114
        915045, one beia$ in the oourt bmae In the
        oouoty wpersin the property. is aitusted. pro-
        vided, howaier, tbet ii the value or such per-
        anal property     la 1088 than one snared (#loO.Oo)
        Dollars and not aufrloient 80 justtry the ooat
        or edvsrt%afunent in a4wapapera as 4utlin0a above,
        the Boata 0r aontrol may sell auoh prop6Ay in any
        manner that It deems ror the boat’lntarea~or the
        state. The money fmi the 54le of SUah property,
        1685 the sxpenae~or edvertlaln~ the sale, shall
       ~b4 deposited in the StateTreasury       to the ore&it
        or the General Revenue Rand. And provided further,
...     that any property    plaoed   ia the he&la or the Board
        0r aontrol, 44 ~utllned her&in,      may tm tranarrerred
        by the Bqard or Control to any aepar+mt, oontalsaiOu~
        ~%~a*  or 'state a&onoy ln need 0r saw, and the
        debit end oraalt shall      be made cn the basis that
        auoh property oan be purohaaed in the mrkat at the
        Mni4  or the transfer, if a aarkat eriata, and If not,
        et its aotual or lntrlnslo value 45 set by the
        Board 0r aontrol. The Bosrd or Control shall
      . make a written report to the OolqptrOUsr after
        eaoh aele. The report shall lnolude tbr ror-
        low*    ltesnar

            -1. H-e or the .newapapsr and the d4ti'sOf
       ehvertlae~4nt 0r not104 0r aaleg or it poatod,
       the d4te ma pleas 0r postlug.

            -8.   mob    artiole reoelved.

            "3.   The   prioe for whloh aaoh artlole was sold*

            Rd. The uaw and address      or the person   to who=
       eaoh artiole was sold.

             "'This rsport shall be signed by the Board Of
       Control and 4 member of the department, a~iaa~~~
       board Or state aeenoy having oontrol Oi the Property
       berora 8414.**
Honorable Ceo. w. 00x, p. 8



           YOU requ45t our opinion 48 to whether or not It Ia
legally possible ior the Texas State Hsslth Department to
  urohaae and a for used automotive lqulp8lsnt turned ~IJby
-42         St~‘~Wtv&ent.        The statute quoted above pro-
vi&u for two methods ~by whleh the Board ot Control 144~ dfs-
pa50 Or aueh proputy.     ,I8 oella one method a aaale* and tha
other,  a atr4nareP.    It fr our 09iPlon tham the tranaier or
luob progerty, aa prorldbd in aala Artlole, am4unta to a sale,
in that  the reoelving Stat* degartiaent aoquirea the title to
and the poaaeaalon of the property, and the velue thereor aa
set by,'t,&eBoard of aontrol la~dobltca agaInat the aspart-
wnt*a   currrnt approprlatlon.    The ~ansral Fan& wald reoelve
or4dif in aeid amount, in that    the partloular approprlartion
agalnat the Qsaeral Fund aould be reduoed aocordingly.

          *A transfer ln en aot or trenaaotlon by wh$oh
     property oi one person 15 by him vested In anothar.
     This, without the use or some quallryiag word, fe
     the 1 eggs1mean-  of the term. Peawe v..Hawkins,
     62 T4x. 434, 439, oitln& Abb. Dlot.8 Bour. Mot.)
     sebat. DioLw

          ?iorda ,and Phra8ea. Vol. 42, pa@   892.

          The Leglalstur~, in providing  toi a *transit@   ors uoh
property from one State department to another, end providing rar
the oredlte and debits, evidently did ao for the purpose of
elImlnatlng 4 double tranaaotlon and the added erpenae and tlae
involved in~411 thoa4 aaaea thet might arim   wh4re one State de-
partment plsoea In'the Board of Control oertein property that
It no longer nwda and another State department rsqueata the
Bosrd or Control to purotuma ror it, property of the afunekind and
ohareotsr. Is th4 ao-oalled *transfer* a45 not proviasa   r0r,
the Board In auoh oaaoa, would have to edvertlse  the property for
aale, hold the aale, plao4 tha title In the purabaaer, r4oelve the
purohaso prloe, report the sale to the Colsptroller, end have the
purohaae prloe less the expanse oi sdvertialng the sale dsposlted
In the Stste Treasury to the oredit of the Cenerel Vund. The
Soar& Or Control would then have to So up~a the open 3parket and
puroham the aan@ or like propBty    for the Stat4 dep4ft94nt d4-
airing same. This would amount to a ~541464 exp%ndlture Of both
tine and money.

          .you are therefore advised that In the event the prop’
erty t0 be transferred la suoh propsrep 45 4an b4 lee41lY Pur-
o&se& by the State Board of Health under the A99roprl~tlQn AOt*
and the State Nerd of Eecllth has an unexpended bslanoe in the
Xmorablo    Oeo;. W, 00x, p. 4



qmoiflo   8pproprlstb@ whloh a\rthorlmr the purohase of auoh'
property,  equal to or greater than the value of suoh property
a8 8et brthe Btste Board of Control, .that the Texas State
Board o? Health-may esqnlre from the Board of Control the
aotomotl%e equipment by hr*in& the Board of Control trmmhr
euoh property to,it   airprovided ~by raid Artiole~~dBdr T&e
rrpeoifia appropriatloa authoriising the purohaee of suah prop-
erty would then be debited with the value thereof, as uet by
the Board OS Control, and the Camera]. Tund would then suto-
matloallp reoelve   credit in 8 llke amount,.

          Trusting that the above fully anmers   your inquiry,
we are

                                        Very truly   yours




                                                     Assistant